Title: To Thomas Jefferson from Aureliano Tiribelli, 11 June 1808
From: Tiribelli, Aureliano
To: Jefferson, Thomas


                  
                     Mio Sig. Reverssmo 
                     
                     Waschinston Giug 1808
                  
                  Sono con le presente ⅌ farle Sapere che Io In questo giorno me ne parto ⅌ la Orlinse ⅌ Servitore di un Capitano de suoi Gan Botti, Essendo adunque in questa Circostanza le Raccomando di aiutarmi non avendo nessuno denaro ⅌ Comprarmi una Materassa con qualche paro di Giacchette e pantaloni che mi Abbisogna essendo mancante di tutto. Lo prego adunque di non Abbandonarmi Come suo Raccomandato e di Favorire al Sigr Agostino Serra un poco di denaro ⅌ provvedermi se poi Mio Padre sará a Rimborsarlo scusi ⅌ Carita e sono
                  Suo Servo Umile
                  
                     Aureliano Tiribelli 
                     
                  
               